Exhibit 99 FOR IMMEDIATE RELEASE Optimal Group Announces Third Quarter 2009 Results Montreal, Quebec, November 13, 2009—Optimal Group Inc. (NASDAQ:OPMR) today announced its financial results for the third quarter ended September 30, 2009. All references are in U.S. dollars. Revenues for the third quarter ended September 30, 2009 were $33.3 million compared to $52.1 million for the third quarter ended September 30, 2008. The year-over-year decrease in revenues in the third quarter is attributed primarily to: the desire by retailers to maintain lower levels of inventory, resulting in their issuing purchase orders and accepting delivery only later in the buying season; continuing changes in our business model whereby we attempt to sell more goods directly to consumers and; a generally unfavourable retail environment. Net loss in the third quarter ended September 30, 2009 was $27.1 million or $ (5.25) per share compared to a net earnings of $1.7 million or $0.33 per share in the third quarter ended September 30, 2008. The net loss for the third quarter ended September 30, 2009 includes a charge ofapproximately $19.2 million in connection with the non-prosecution agreement entered into by the Company on October 30, 2009 with the Office of the United States Attorney for the Southern District of New York. Under the terms of the non-prosecution agreement, a total of approximately $19.2 million will be forfeited to the United States by us and our subsidiaries, as disgorgement of property involved in and proceeds received from the payment processing services that were provided by our subsidiaries to Internet gambling merchants in relation to U.S. customers of such merchants. We and the U.S. Attorney’s Office have agreed that the approximately $19.2 million previously seized and reported as restricted cash in our long-term assets related to discontinued operationsshall be applied to satisfy the forfeiture obligation. At September 30, 2009, the Company had cash and cash equivalents of $21.2 million; bank indebtedness of 14.1 million;working capital of $14.6 million and shareholders' equity of $41.0 million, or $7.96 per issued and outstanding share. Optimal expects revenues to remain under pressure in 2009 as a result of continuing retail softness driven by a continued pull-back in consumers’ willingness to spend and retailers’ desire to reduce inventories, weakening foreign exchange in international markets, and the sale of fewer toy and entertainment-related products. Optimal Group Announces Second Quarter 2009 Results Page 2 About Optimal Group Optimal Group Inc. has operated and, through various subsidiaries, has actively managed a variety of businesses. Optimal Group Inc. currently operates: The WowWee group of companies, with operations in Hong Kong, Carlsbad, California, Brussels, Belgium and Montreal, Quebec. WowWee Group Limited, based in Hong Kong, is a leading designer, developer, marketer and distributor of technology-based consumer robotic, toy and entertainment products. For more information about Optimal, please visit the Company's website at www.optimalgrp.com. Brad McKenna Vice-President, Administration Optimal
